Citation Nr: 1216891	
Decision Date: 05/10/12    Archive Date: 05/24/12

DOCKET NO.  05-06 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a right hand disability. 

2.  Entitlement to service connection for hearing loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel





INTRODUCTION

The appellant had active service from June 15, 1981, to July 13, 1981. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California. 

The Board notes that the new and material standard has been applied to both claims based upon previous final denials of the defective hearing claim in an August 1981 RO rating decision, and the right hand disability claim in an April 1983 Board decision.  In August 2005, previously unconsidered service treatment records were associated with the claims folder.  These records were in existence at the time of the previous final denials.  Accordingly, the new and material standard does not apply as VA must reconsider the claim on the merits.  38 C.F.R. § 3.156(c) (2011). 

The Veteran was scheduled for a Travel Board Hearing in March 2007, however he failed to appear.  Under the applicable regulation, if an appellant fails to appear for a scheduled hearing and a request for postponement has not been received and granted, the case will be processed as though the request for a hearing had been withdrawn.  38 C.F.R. § 20.702 (d) (2011).  Accordingly, this Veteran's request for a hearing is considered withdrawn. 

This case was previously before the Board in June 2007, September 2009, and July 2010, when it was remanded for further development. 

The issue of entitlement to service connection for a cardiac disability has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Specifically, in a January 2012 statement, the Veteran asserted that his cardiac disability was related to service.  The Board does not have jurisdiction over the issue, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.
REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, and is cognizant that these claims have already been remanded three times, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration. 

This case was last before the Board in July 2010 and was remanded for an additional attempt to be made to obtain the records associated with the Veteran's application for Social Security Administration (SSA) Disability Benefits. Specifically, the Board's July 2010 remand order directed the RO/AMC to send a SSA records request to the district office in Las Cruces, New Mexico, using a specific fax number, as indicated on a response form received from the SSA in December 2007. 

On remand, the AMC, in August 2010 indeed sought the Veteran's SSA records from the district office in Las Cruces, New Mexico, using the fax number provided.  It appears that a follow-up request was made in November 2010.  Internal record of electronic mail dated in February 2011 indicates that the Veteran's SSA records were destroyed.  Of interest is a notation, first appearing on the November 2010 follow-up request indicating that the claimant was under age 55 and the request was thus forwarded to the PSC (Program Service Center).  It is unclear who submitted the February 2011 response that the Veteran's SSA records were destroyed, and if such was submitted after consultation with the PSC.

Also, an August 2010 Report of Contact indicates that the Veteran reported, via telephone, that his SSA records were located in California, not New Mexico.  In May 2011, the AMC initially sought the Veteran's SSA records from the district office in Sacramento, California.  The AMC sent the Veteran a letter, in July 2011, informing him that they were unable to obtain his SSA records.  The AMC then, in a December 2011 Formal Finding of Unavailability as to the Veteran's SSA records, outlined their efforts to secure such records.  The AMC did not include the August 2010 Report of Contact or the May 2011 initial request for the Veteran's SSA records from the district office in Sacramento, California.  An August 2011 Report of Contact indicates that the Veteran reported, via telephone, that he did not have any SSA records in his possession.

The United States Court of Appeals for Veterans Claims (Court) has held "that a remand by . . . the Board confers on the Veteran or other claimant, as a matter of law, the right to compliance with the remand orders."  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Therefore, due to the inconsistencies in responses from the SSA, the lack of clarity as to whether any negative response was made by the PSC, and the lack of a follow-up request made to the district office in Sacramento, California, and in consideration of the Board's duty to obtain relevant SSA records, the AMC should make another attempt to locate the Veteran's SSA records.  The AMC should clarify the issue of whether any request needs to be specifically made to the PSC and issue a follow-up request to the district office in Sacramento, California. 

Accordingly, the case is REMANDED for the following actions:

1.  The AMC should clarify whether the February 2011 negative response as to the Veteran's SSA records was submitted by the PSC and/or if further inquiry as to the notation on the November 2010 follow-up request, that the claimant was under age 55 and the request was thus forwarded to the PSC, is required.

2.  The AMC should submit a follow-up request to the SSA district office in Sacramento, California, for complete copies of any determination on a claim for disability benefits from that agency, as well as complete copies of the treatment records that served as the basis for the determination.  Additional means of contact may be used as necessary.  Efforts to obtain the foregoing records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile. 

3.  Thereafter, readjudicate the Veteran's claims.  If the benefits sought on appeal are not granted, the AMC should issue the Veteran and his representative a supplemental statement of the case and provide the Veteran an opportunity to respond. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A.     §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



